DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP § 2123.
Claim Objections
Claim 17 is objected to because of the following informalities: “ration information” should be “ratio information”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boles (US 20180225315 A1) in view of Sengupta (US 20130282965 A1).

Referring to claims 1, 6, and 15, taking claim 1 as exemplary, Boles teaches
([Boles 0081, Fig. 2] controller 235 is arranged to accept as input a stream-mapping tuple and respond with the stream ID. In an example, the controller 235 is configured to a plurality of storage devices 260 and 265 storing a plurality of KVS (key-value set) trees 205 and 210) separate the keys from the values, ([Boles 0133, Fig. 4] A kvset may be stored using key-blocks to hold
keys (along with tombstones as needed) and value-blocks to hold values.) and generate a value stream by combining a set of values, ([Boles 0133, Fig. 4] value-blocks to hold values) generate a key stream by combining a set of keys and merging indices for values respectively corresponding to the keys in the set of keys, ([Boles 0133, Fig. 4] For a given kvset, the key-blocks may also contain indexes and other information (such as bloom filters) for efficiently locating a single key, locating a range of keys, or generating the total ordering of all keys in the kvset, including key tombstones, and for obtaining the values associated with those keys, if any.).
	Boles does not explicitly disclose a non-volatile memory (NVM) divided into blocks and update a key matrix indicating whether an index among the indices of the key stream is related to each one of the blocks of the NVM. Boles does disclose multi-stream storage device and Storage devices comprising flash memory, or SSDs and key-blocks may also contain indexes and other information (such as bloom filters) ([Boles 0051, 0071, 0133, Figs. 2, 4]).
	Sengupta teaches a non-volatile memory (NVM) divided into blocks, ([Sengupta 0018, 0020, Fig. 1] relatively fast non-volatile storage ("flash store" 104) provides persistent storage for the key-value pairs and may be organized as a recycled append log, in which the pages on flash are maintained) and update a key matrix indicating whether an index among ([Sengupta 0022, 0041] a RAM hash table index 110 provides an index structure for locating the key-value pairs stored on the flash store 104, the hash table index 110 is structured as an array of slots).
Boles and Sengupta are analogous art because they are from the same field of endeavor in key value storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Boles and Sengupta before him or her to modify the KVS storage system of Boles to include the flash store and hash table index of Sengupta, thereafter the KVS storage system is connected to the flash store and hash table index. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the KVS storage system to provide persistent storage for key-value pairs and efficient operation as suggested by Boles and Sengupta. Therefore, it would have been obvious to combine Boles with Sengupta to obtain the invention as specified in the instant application claims.
Referring to non-exemplary limitation of claim 6, Boles does disclose reading of all kvsets may result in a very large buffer (e.g., storage location for returned results) ([Boles 0035, 0362]) but does not explicitly teach a data buffer configured to store a key matrix indicating for each key stream among the key streams, whether values corresponding to stream are stored in each one of the blocks.
	Sengupta teaches a data buffer configured to store a key matrix indicating for each key stream among the key streams, whether values corresponding to stream are stored in each one of the blocks ([Sengupta 0019, 0049, 0051, Fig. 1] client serving thread is responsible for adding the key-value pair to the RAM write buffer; if the key already exists in the RAM read cache, it invalidates that entry. A flash writing thread writes the key-value pairs to the flash store, and removes these entries from the RAM write buffer).
Boles and Sengupta are analogous art because they are from the same field of endeavor in key value storage devices. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Boles and Sengupta before him or her to modify the KVS storage system of Boles to include the write buffer of Sengupta, thereafter the KVS storage system is connected to the write buffer. The suggestion and/or motivation for doing so would be obtaining the advantage of allowing the KVS storage system to provide a data structure to buffer writes and allow writes to the storage device in a controlled manner as suggested by Boles and Sengupta. Therefore, it would have been obvious to combine Boles with Sengupta to obtain the invention as specified in the instant application claims.
Referring to non-exemplary limitation of claim 15, Boles teaches performing a garbage collection operation on the target block ([Boles 0050, 0163, 0205] Operations to interact with the tree 100, such as tree maintenance (e.g., optimization, garbage collection, etc.)).
As per the non-exemplary claim(s), this/these claim(s) has/have similar limitations and is/are rejected based on the reasons given above.  

Referring to claim 2, Boles in view of Sengupta teaches
The storage device of claim 1, wherein the indices comprises physical addresses at which the values are stored in the NVM ([Sengupta 0020, 0022] a RAM hash table index 110 provides an index structure for locating the key-value pairs stored on the flash store 104. The hash table index 110 is maintained in RAM and is organized as a hash table having pointers to the full key-value pairs stored on the flash store 104).  

Referring to claim 3, Boles in view of Sengupta teaches
The storage device of claim 2, wherein the controller is configured to, based on the indices in the key stream, identify at least one block storing the values, and change a marker value corresponding to the key stream ([Boles 0045] the primary key-block includes a header to a key-tree of the kvset. The header may include a number of values to make interacting with the keys, or kvset generally, easier. In an example, the primary key-block, or header, includes a copy of a lowest key in a key-tree of the kvset) and the identified at least one block in the key matrix ([Boles 0045] the primary key-block includes a bloom filter header for a bloom filter of the kvset).  

Referring to claim 4, Boles in view of Sengupta teaches
The storage device of claim 3, wherein the controller is configured to generate a third key stream by merging a pre-stored second key stream with the key stream, delete information corresponding to the key stream and the pre-stored second key stream in the key matrix, and update the key matrix based on at least one index comprised in the third key stream ([Boles 0164-0165] compaction operation are some or all of the kvsets in a node at the time the compaction criteria are met. These kvsets are called a merge set and comprise a temporally consecutive sequence of two or more kvsets).  

Referring to claim 5, Boles in view of Sengupta teaches
The storage device of claim 1, wherein the controller is configured to identify a number of key streams including indices related with each block of the NVM based on the key matrix, select a ([Boles 0226-0237] garbage collection performed using garbage metrics including Number of key-value pairs and Key size statistics including minimum, maximum, median, and mean).  

Referring to claim 7, Boles in view of Sengupta teaches
The storage device of claim 6, wherein the controller is further configured, using the matrix, to identify a number of key streams including keys corresponding to values stored in each one of the blocks, and select the target block using the number of key streams including keys having values stored in each one of the blocks ([Sengupta 0020, 0022] a RAM hash table index 110 provides an index structure for locating the key-value pairs stored on the flash store 104. The hash table index 110 is maintained in RAM and is organized as a hash table having pointers to the full key-value pairs stored on the flash store 104). 

Referring to claim 8, Boles in view of Sengupta teaches 
The storage device of claim 7, wherein the controller is further configured to select the target block as a block having a least number of key streams identified using the key matrix ([Boles 0036, 0367] key metrics (such as bloom filters, minimum and maximum keys, etc.), to provide efficient search of the kvsets, key metrics of kvset 12 allow a quick determination that at least some keys meet the criterion).

Referring to claim 9, Boles in view of Sengupta teaches
The storage device of claim 6, wherein the controller is further configured to select candidate blocks from among the blocks based on valid data information for each one of the blocks, and ([Boles 0228, 0261, 0291, 0315] Estimate the number of valid key-value pairs and number of obsolete key-value pairs in the KVS tree, and the amount of storage capacity consumed by each category. Such estimates are useful in reporting capacity utilization for the KVS tree).  

Referring to claim 10, Boles in view of Sengupta teaches
The storage device of claim 9, wherein the controller is further configured to select blocks having ratios of the valid data information equal to or less than a reference ratio among the blocks as the candidate blocks ([Boles 0291, 0298] estimating the number of valid key-value pairs and number of obsolete key-value pairs in the tree, and the amount of storage capacity consumed by each category, is useful in reporting capacity utilization for the tree, In an example, the set of kvset metrics include an estimated storage size of obsolete key-value pairs in the kvset. In an example, include an estimated storage size of valid key-value pairs in the kvset, the estimated storage size of valid key-value pairs calculated by summing storage sizes of key entries and corresponding values from pre-compaction kvsets that were
included in the kvset.).  

Referring to claim 11, Boles in view of Sengupta teaches
The storage device of claim 6, wherein the controller is configured to, using the key matrix, identify at least one key stream including a key corresponding to a value stored in the target block, ([Boles 0137, Figs. 4, 5] The key-block and value block organization of FIG. 5 illustrates the generally simple nature of the extension key-block and the value-blocks. Specifically, each are generally a simple storage container with a header to identify its type (e.g., key-block or value-block) and perhaps a size, location on storage (i.e. address), or other meta data) and read the at least one key stream from the NVM ([Sengupta 0026-0027, Fig. 2] key lookup includes the process searches the RAM hash table index 110 at step 210 in an attempt to locate the key on the flash store 104).  

Referring to claim 12, Boles in view of Sengupta teaches
The storage device of claim 11, wherein the key streams include addresses of values corresponding to the keys, and the controller is further configured to identify an address related to the target block from the at least one key stream, ([Boles 0137, Figs. 4, 5] The key-block and value block organization of FIG. 5 illustrates the generally simple nature of the extension key-block and the value-blocks. Specifically, each are generally a simple storage container with a header to identify its type ( e.g., key-block or value-block) and perhaps a size, location on storage (i.e. address), or other meta data)  and read a value corresponding to the address from the target block using the address ([Sengupta 0026-0027, Fig. 2] key lookup includes the process searches the RAM hash table index 110 at step 210 in an attempt to locate the key on the flash store 104).  

Referring to claim 13, Boles in view of Sengupta teaches
The storage device of claim 12 (see above).
Sengupta additionally teaches wherein the controller stores the read value in a different area from an area in which the read value has been previously stored in the nonvolatile memory ([Sengupta 0023] RAM read cache 112).
Boles and Sengupta are analogous art because they are from the same field of endeavor in key value storage devices. Before the effective filing date of the invention, it would have been 

Referring to claim 16, Boles in view of Sengupta teaches
The operating method of claim 15, wherein the selecting of the target block using the key matrix comprises: selecting a block having a least number of key streams including addresses related to the blocks ([Boles 0226-0237] garbage collection performed using garbage metrics including Number of key-value pairs and Key size statistics including minimum, maximum, median, and mean).

Referring to claim 17, Boles in view of Sengupta teaches
The operating method of claim 15, wherein the selecting of the target block comprises: 26based on ration information for valid data of each of the blocks, selecting candidate blocks from among the blocks; ([Boles 0291, 0298] estimating the number of valid key-value pairs and number of obsolete key-value pairs in the tree, and the amount of storage capacity consumed by each category, is useful in reporting capacity utilization for the tree, In an example, the set of kvset metrics include an estimated storage size of obsolete key-value pairs in the kvset. In an example, include an estimated storage size of valid key-value pairs in the kvset, the estimated storage size of valid key-value pairs calculated by summing storage sizes of key entries and corresponding values from pre-compaction kvsets that were
included in the kvset.) and using the key matrix, selecting a block having a least number of key streams comprising addresses related to the candidate blocks as the target block ([Boles 0226-0237] garbage collection performed using garbage metrics including Number of key-value pairs and Key size statistics including minimum, maximum, median, and mean).  

Referring to claim 18, Boles in view of Sengupta teaches
The operating method of claim 15, wherein the performing of the garbage collection operation comprises: using the key matrix to identify at least one key stream including an address related with the target block; using the at least one key stream to identify at least one address related with the target block; ([Boles 0137, Figs. 4, 5] The key-block and value block organization of FIG. 5 illustrates the generally simple nature of the extension key-block and the value-blocks. Specifically, each are generally a simple storage container with a header to identify its type ( e.g., key-block or value-block) and perhaps a size, location on storage (i.e. address), or other meta data)   using the at least one address to read at least one value from the target block; ([Sengupta 0026-0027, Fig. 2] key lookup includes the process searches the RAM hash table index 110 at step 210 in an attempt to locate the key on the flash store 104).
Sengupta additionally teaches and storing the at least one value in a new area in the NVM ([Sengupta 0023] RAM read cache 112).
Boles and Sengupta are analogous art because they are from the same field of endeavor in key value storage devices. Before the effective filing date of the invention, it would have been .
 
Allowable Subject Matter
Claims 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding key value storage.
US 9298604 B2
US 20180225316 A1
US 10719495 B2
US 10725988 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132